Citation Nr: 1309364	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-16 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for residuals of cold injury, to include arthritis of multiple joints. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



  
ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims. 

The Veteran testified before the undersigned in a hearing at the RO in June 2010; a transcript of the hearing is associated with the claims file.

The Veteran's claim of entitlement to service connection for posttraumatic stress disorder was granted by the RO in a December 2012 rating decision.  That issue is no longer before the Board as the Veteran has been granted the full benefits sought.

This case was previously remanded by the Board in March 2011 and August 2012.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran seeks entitlement to service connection for Hepatitis C and cold injury residuals.

Regarding the claim of entitlement to service connection for Hepatitis C, the Veteran contends that he developed the disorder as a result of fluid contamination in the use of airgun injectors during service.  In its March 2011 and August 2012 remand instructions, the Board directed the RO to arrange for a physician with appropriate expertise to review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it was as likely as not that the Veteran's Hepatitis C was related to his military service, to include airgun injections.  Importantly, both remands emphasized Fast Letter 04-13 (June 29, 2004), in which VA's Acting Director, Compensation and Pension Service, stated that despite the lack of any scientific evidence to document transmission of the Hepatitis C Virus with airgun injectors, such transmission was nonetheless biologically plausible. 

Pursuant to the Board's March 2011 and August 2012 remand instructions, the RO obtained VA medical opinions in December 2011, and November 2012, respectively.  Following a review of the Veteran's claims file, the December 2011 examiner opined that the Veteran's Hepatitis C was less likely than not related to his military service or related to airgun injections while on active duty.  However, the examiner's sole rationale for this opinion was that airgun injection was not known to cause Hepatitis C, and the Veteran had a history of polysubstance abuse and alcoholism.  Similarly, following a review of the Veteran's claims file, the November 2012 examiner noted the Veteran's alcohol and cocaine abuse, and opined that an airgun injection was not likely the cause of the Veteran's Hepatitis C because it was not a risk factor.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To date, the aforementioned VA opinions are inadequate for the purpose of adjudicating the issue of entitlement to service connection for the Veteran's current Hepatitis C, because both examiners based their opinions on the belief that airgun injections are not known to cause Hepatitis C, which is at odds with the position of VA's Acting Director, Compensation and Pension Service, that despite the lack of any scientific evidence to document transmission of the Hepatitis C Virus with airgun injectors, such transmission is nonetheless biologically plausible.

Moreover, although the aforementioned VA examiners indicated that they reviewed the claims files, both noting the Veteran's history of polysubstance abuse, neither examiner was sufficiently clear as to what risk factors the Veteran was exposed to during service.  Specifically, in a September 2007 statement, the Veteran reported that he participated in "unsafe sex" practice during his service in Germany.  In this regard, pursuant to Fast Letter 04-13, population studies suggest Hepatitis C Virus can be sexually transmitted.  See VBA Fast Letter 04-13, June 29, 2004.  

In addition, regarding risk factors subsequent to service, neither examiner considered the August 1981 private hospital record which demonstrates that the Veteran was given six units of compatible blood during gastric resection surgery.  Fast Letter 04-13 also notes that Hepatitis C Virus is spread primarily by contact with blood and blood products, to include recipients of blood transfusions before screening of the blood supply began in 1992.  Id.  

VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim, even if that means gathering and developing negative evidence.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Therefore, the Board finds that a new VA medical opinion by an examiner other than the December 2011 examiner or the November 2012 examiner with respect to the probable etiology of the Veteran's current Hepatitis C, is necessary for the purpose of properly deciding the claim.  Barr, 21 Vet. App. 303, 311 (2007).  

Regarding the Veteran's claim of entitlement to service connection for cold injury residuals, to include arthritis of multiple joints, the Board finds that the VA opinions addressing the etiology to date, are inadequate for the purpose of adjudicating such issue.  38 C.F.R. § 4.2 (2012); Barr, 21 Vet. App. 303, 312 (2007).  Specifically, as noted in the August 2012 remand, the December 2011 VA examiner opined that "the Veteran's apparently diagnosed disabilities of his back, wrist, knees, and shoulders are less likely as not less than 50% probability related to cold exposure during his military service in Germany." The physician's rationale was that, "He was exposed to cold in 1964 and it is known to cause arthritis in his shoulders, back, or knees."  It was further noted, that the December 2011 examiner's rationale suggested that exposure to cold was known to cause arthritis; however, the examiner's awkwardly-worded conclusion could be read as either a negative nexus opinion ("less likely as not"), or as a double negative intended to convey a positive nexus opinion ("less likely as not less than 50% probability").  In this regard, in its August 2012 remand, the Board requested that the December 2011 examiner provide an addendum to clarify such opinion.  

Subsequently, in November 2012, a different VA examiner offered a negative opinion and, in significant part, indicated that while the Veteran may have had cold exposure during his service, there was no literature to support the causation of degenerative joint disease years later.  Thus, in addition to the lack of substantial compliance with the Board's remand directive requesting a clarification opinion from the December 2011 VA examiner, the Board also finds the November 2012 opinion to be insufficient for purposes of adjudication because it lacks supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the examiner relied on a lack of literature to support the causation of degenerative joint disease years later; however, failed to cite to any literature in support of her conclusion, that the degenerative joint disease was likely due to the natural aging process.  Further, although the examiner reportedly reviewed the claims file, she failed to consider the Veteran's post-service treatment records dated in 2007 and 2010, which note the Veteran's complaints of chronic shoulder pain for 40 years, as well as knee pain for 35 years, respectively.  

Accordingly, the Board finds that a new VA medical opinion by an examiner other than the December 2011 examiner or the November 2012 examiner with respect to the probable etiology of the Veteran's current cold injury residuals, to include arthritis of multiple joints, is necessary for the purpose of properly deciding the claim.  Barr, 21 Vet. App. 303, 311 (2007).  

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)
  
1.  The RO should arrange for a VA examiner with appropriate expertise other than the December 2011 VA examiner or the November 2012 VA examiner to review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's current Hepatitis C is related to his military service, to include airgun injections.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  If the examiner determines that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims file.

The examiner must identify all of the Veteran's potential risk factors for contracting Hepatitis C, to include whether those risk factors occurred prior to, during, or subsequent to service.  The examiner is instructed to consider the Veteran's complete history, as well as the following risk factors:  transnasal cocaine use after service, multiple sexual partners during service, IV drug use during and after service, a blood transfusion in 1981, and airgun injector immunizations during service.  

The examiner must specifically comment on Fast Letter 04-13 (June 29, 2004), in which VA's Acting Director, Compensation and Pension Service stated that despite the lack of any scientific evidence to document transmission of the Hepatitis C Virus with airgun injectors, such transmission was nonetheless biologically plausible.   Thus, any opinion rendered by the examiner must not be based on the rationale that airgun injections are not known to cause Hepatitis C.  

To the extent possible, the examiner must explain which of the reported hepatitis risk factors is the most likely cause of the Veteran's current Hepatitis C.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  The RO should arrange for a VA examiner with appropriate expertise other than the December 2011 VA examiner or the November 2012 VA examiner to review the Veteran's VA claims file and provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's currently diagnosed disabilities of his back, wrists, knees, and shoulders (degenerative joint disease) are related to his military service; specifically, to his cold exposure during his military service in Germany.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  If the examiner determines that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims file.

In considering the file, the examiner is advised that the Veteran's cold exposure during service has been conceded by the Board, and must be accepted as fact.   

The examiner must also consider the Veteran's history of  chronic shoulder pain for 40 years noted in VA outpatient treatment records dated in 2007, as well as his history of knee pain for 35 years noted in VA outpatient treatment records dated in 2010. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  
   
3.  If further examination is deemed necessary, the Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record. If the Veteran fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

4.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



